                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK JOSEPH PERRI, JR.                        :          CIVIL ACTION
                                               :
              v.                               :
                                               :
ANDREW SAUL, Commissioner of                   :
Social Security1                               :          NO. 19-2349

                            MEMORANDUM AND ORDER

ELIZABETH T. HEY, U.S.M.J.                                              November 12, 2019

       Frank Joseph Perri, Jr., (“Plaintiff”) seeks review of the Commissioner’s decision

denying his claim for disability insurance benefits (“DIB”), claiming that the

Administrative Law Judge (“ALJ”) erred in (1) determining Plaintiff’s residual functional

capacity (“RFC”) by relying on his own lay judgment rather than the sole medical

opinion in the record on the Plaintiff’s exertional abilities and (2) relying on the

Vocational Expert (“VE”) testimony where the VE’s testimony conflicted with the

Dictionary of Occupational Titles. Doc. 9 at 10-18. The Commissioner has responded

with an uncontested motion for remand, requesting remand to allow further development

of the record and further evaluation of Plaintiff’s disability claim. Doc. 12 at 1.2




       Andrew Saul became the Commissioner of Social Security (“Commissioner”) on
       1

June 17, 2019, and should be substituted for the former Acting Commissioner, Nancy
Berryhill, as the defendant in this action. Fed. R. Civ. P. 25(d).

       2
       The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C.
§ 636(c). See Standing Order, In RE: Direct Assignment of Social Security Appeal
Cases to Magistrate Judges (Pilot Program) (E.D. Pa. Sept. 4, 2018); Doc. 4.
       After reviewing the Plaintiff’s brief, Defendant’s motion, and the administrative

record, I will grant Defendant’s unopposed motion for remand.3 The record establishes

that Plaintiff suffered a skull fracture in 2008, with resultant neurocognitive impairment,

migraines, and later developed neck and back pain. Tr. at 420-24, 484, 501-06. No

treatment provider offered a functional RFC assessment, and the ALJ gave only partial

weight to the consultative examiner’s assessment. Id. at 31. In addition, further

development of and re-evaluation of the record may require additional vocational

evidence.

       An appropriate Order and Judgment Order follow.




       3
        Plaintiff also alleges that the ALJ who adjudicated his application was not
appointed in a manner consistent with the Appointments Clause rendering the decision
invalid under Lucia v. SEC, __ U.S. __, 138 S. Ct. 2044 (2018), and because he presented
the issue in his request for review to the Appeals Council, Social Security Ruling
(“SSR”) 19-1p requires the case be remanded. Doc. 9 at 3-9; see also SSR 19-1p, Titles
II and XVI: Effect of the Decision in Lucia v. Securities and Exchange Commission
(SEC) on Cases Pending at the Appeals Council, 2019 WL 120203 (March 15, 2019).
Considering that the Commissioner has rectified the appointment of all ALJ’s, see S.S.R.
19-1p, 2019 WL 120203, at *1, and that I am remanding the case for further
consideration of the evidence, I need not address Plaintiff’s claim regarding Lucia.



                                             2
